UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 9*) THE ADAMS EXPRESS COMPANY (Name of Issuer) Common Stock (Title of Class of Securities) 006212104 (CUSIP Number) December 31, 2007 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £Rule 13d-1(b) TRule 13d-1(c) £Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). -1- 1. Names of Reporting Persons. Erik E. Bergstrom 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)T 3. SEC Use Only 4. Citizenship or Place of Organization USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 0 6. Shared Voting Power 8,183,800 7. Sole Dispositive Power 0 8. Shared Dispositive Power 8,183,800 9. Aggregate Amount Beneficially Owned by Each Reporting Person 8,183,800 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 9.3% 12. Type of Reporting Person (See Instructions) IN -2- 1. Names of Reporting Persons. Erik E. Bergstrom Living Trust U/A Dated 12/6/74 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)T 3. SEC Use Only 4. Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 0 6. Shared Voting Power 3,083,800 7. Sole Dispositive Power 0 8. Shared Dispositive Power 3,083,800 9. Aggregate Amount Beneficially Owned by Each Reporting Person 3,083,800 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 3.5% 12. Type of Reporting Person (See Instructions) OO -3- 1. Names of Reporting Persons. Edith H. Bergstrom 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)T 3. SEC Use Only 4. Citizenship or Place of Organization USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 0 6. Shared Voting Power 100,000 7. Sole Dispositive Power 0 8. Shared Dispositive Power 100,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person 100,000 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 0.1% 12. Type of Reporting Person (See Instructions) IN -4- 1. Names of Reporting Persons. Edith H. Bergstrom Living Trust U/A Dated 12/6/74 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)T 3. SEC Use Only 4. Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 0 6. Shared Voting Power 100,000 7. Sole Dispositive Power 0 8. Shared Dispositive Power 100,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person 100,000 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 0.1% 12. Type of Reporting Person (See Instructions) OO -5- 1. Names of Reporting Persons. Erik E. and Edith H. Bergstrom Foundation, a Charitable Trust 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a)£ (b)T 3. SEC Use Only 4. Citizenship or Place of Organization California NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. Sole Voting Power 0 6. Shared Voting Power 5,000,000 7. Sole Dispositive Power 0 8. Shared Dispositive Power 5,000,000 9. Aggregate Amount Beneficially Owned by Each Reporting Person 5,000,000 10. Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) £ 11. Percent of Class Represented by Amount in Row (9) 5.7% 12. Type of Reporting Person (See Instructions) CO -6- Item 1(a). Name of Issuer: The Adams Express Company Item 1(b). Address of Issuer’s Principal Executive Office: 7 St. Paul Street, Suite 1140, Baltimore, Maryland21202 Item 2(a). Name of Person Filing: Erik E. Bergstrom Erik E. Bergstrom Living Trust U/A Dated 12/6/74 Edith H. Bergstrom Edith H. Bergstrom Living Trust U/A Dated 12/6/74 Erik E. and Edith H. Bergstrom Foundation, a Charitable Trust Item 2(b). Address of Principal Business Office or, if none, Residence: The business address of ErikE. Bergstrom, ErikE. Bergstrom Living Trust U/A Dated 12/6/74, EdithH. Bergstrom and EdithH. Bergstrom Living Trust U/A Dated 12/6/74 is P.O. Box 126, Palo Alto, California 94302.The business address of the ErikE. and EdithH. Bergstrom Foundation, a Charitable Trust is P.O. Box 520, Palo Alto, California 94302. Item 2(c). Citizenship: See Items4 to pages 2-6 which Items are incorporated by reference herein. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: 006212104 Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: £ (a) Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). £ (b) Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). £ (c) Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c). -7- £ (d) Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). £ (e) An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); £ (f) An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); £ (g) A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); £ (h) A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); £ (i) A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); £ (j) Group, in accordance with §240.13d-1(b)(1)(ii)(J). -8- Item 4. Ownership: The following table specifies as February 6, 2008 the number of shares of Common Stock as to which each person named in Item 2(a) has sole or shared power to vote or direct the vote or to dispose or direct the disposition, as well as the percentages such shares constitute of the Common Stock reported to be outstanding as of December31, 2007. Name1 Sole Voting and Dispositive Power Shared Voting and Dispositive Power Aggregate Number of Shares Percentage of Outstanding Shares ErikE. Bergstrom 0 8,183,800 8,183,800 9.3%2 ErikE. Bergstrom Living Trust U/A Dated 12/6/74 0 3,083,800 3,083,800 3.5% EdithH. Bergstrom 0 100,0003 100,0003 0.1%3 EdithH. Bergstrom Living Trust U/A Dated 12/6/74 0 100,000 100,000 0.1% ErikE. and EdithH. Bergstrom Foundation, a Charitable Trust 0 5,000,000 5,000,000 5.7% 1The reporting persons may be deemed to be members of a “group” within the meaning of Section 13(d)(3) of the Act and the rules and regulations thereunder.Membership in such a group is hereby disclaimed. 2Consists of shares of Common Stock owned by the ErikE. Bergstrom Living Trust U/A Dated 12/6/74, ErikE. and EdithH. Bergstrom Foundation, a Charitable Trust, EdithH. Bergstrom and the EdithH. Bergstrom Living Trust U/A Dated 12/6/74.Pursuant to Rule 13d-4, ErikE. Bergstrom hereby disclaims beneficial ownership of all shares owned by EdithH. Bergstrom, the EdithH. Bergstrom Living Trust U/A Dated 12/6/74, and ErikE. and EdithH. Bergstrom Foundation, a Charitable Trust. 3Consists of 100,000 shares of Common Stock owned by the EdithH. Bergstrom Living Trust U/A Dated 12/6/74. -9- Item 5. Ownership of Five Percent or Less of a Class: Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company: Not applicable. Item 8. Identification and Classification of Members of the Group: See Exhibit 1. Item 9. Notice of Dissolution of Group: Not applicable. Item 10. Certification: By signing below, each of the signatories certifies that, to the best of its knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. -10- SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 14, 2008 /s/ Erik E. Bergstrom Erik E. Bergstrom /s/ Edith H. Bergstrom Edith H. Bergstrom Erik E. Bergstrom Living Trust U/A Dated 12/6/74 By:/s/ Erik E. Bergstrom Erik E. Bergstrom Trustee Edith H. Bergstrom Living Trust U/A Dated 12/6/74 By:/s/ Edith H. Bergstrom Edith H. Bergstrom Trustee Erik E. and Edith H. Bergstrom Foundation, a Charitable Trust By:/s/ Erik E. Bergstrom Erik E. Bergstrom Trustee EXHIBITS LIST Exhibit 1Identity of Group Members
